Citation Nr: 1704670	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).

2.  Entitlement to an increased rating for tinea pedis and tinea versicolor, currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 50 percent for migraine headaches, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to August 1977.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, granted service connection for PFB; an initial noncompensable disability rating was assigned, effective April 25, 2008--the date VA received the Veteran's initial claim for compensation for this disability.  Finally, the RO continued 10 percent and noncompensable ratings assigned to the service-connected migraine headaches and tinea pedis and tinea versicolor, respectively.  The Veteran appealed this rating action to the Board.

By a July 2009 rating decision, the RO increased the Veteran's disability rating assigned to the service-connected PFB from noncompensable to 10 percent, effective from April 25, 2008.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an initial evaluation in excess of 10 percent for PFB remains on appeal.

In June 2011, the Veteran presented testimony at a hearing held before the undersigned.  A transcript of the hearing has been associated with the record. 

By an April 2015 rating decision, the RO increased the Veteran's disability rating assigned to his migraine headaches from 10 to 50 percent, effective, October 25, 2006--the date VA received the Veteran's claim for increased compensation for this disability.  Thus the issue on appeal is characterized as reflected on the title page. 

These matters were most recently before the Board in March 2016.  At that time, the Board, in part, remanded the appeal to the RO for further development.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 

Finally, also developed for appellate review was the issue of entitlement to service connection for a urinary disorder.  In a March 2016 rating action, the RO implemented the Board's award of service connection for a urinary disability earlier that month; an initial 40 percent rating was assigned, effective April 25, 2008 for  dysuria, to include urinary frequency.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page.


FINDING OF FACT

In December 2016, the Board received a statement from the Veteran, wherein he withdrew his appeals for entitlement to an initial rating in excess of 10 percent for PFB; entitlement to an increased rating for tinea pedis and tinea versicolor, currently evaluated as 10 percent disabling; entitlement to a rating in excess of 50 percent for migraine headaches, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1); and, entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 10 percent for PFB are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for tinea pedis and tinea versicolor, currently evaluated as 10 percent disabling;
are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 50 percent for migraine headaches, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for entitlement to TDIU are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On VA Form 21-4138, received by the Board in December 2016, the Veteran withdrew his appeals for entitlement to an initial rating in excess of 10 percent for PFB; entitlement to an increased rating for tinea pedis and tinea versicolor, currently evaluated as 10 percent disabling; entitlement to a rating in excess of 50 percent for migraine headaches, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1); and, entitlement to a TDIU.  As the Veteran withdrew his appeal with respect to these issues in his December 2016 statement to the Board, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

The appeal is dismissed with respect to the issue of entitlement to an initial rating in excess of 10 percent for PFB.

The appeal is dismissed with respect to the issue of entitlement to an increased rating for tinea pedis and tinea versicolor, currently evaluated as 10 percent disabling.

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 50 percent for migraine headaches, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).

The appeal is dismissed with respect to the issue of entitlement to a TDIU.



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


